UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6606


TONY ARAMBULA,

                 Petitioner – Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                 Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:10-cv-00003-MHL)


Submitted:   July 21, 2011                   Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony Arambula, Appellant Pro Se.     Rosemary Virginia Bourne,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tony    Arambula        seeks      to       appeal    the       district      court’s

order     denying       his        Fed.      R.        Civ.     P.        60(b)     motion            for

reconsideration         of       the   district        court’s       order       dismissing           his

28 U.S.C. § 2254 (2006) petition.                          The order is not appealable

unless    a    circuit       justice        or    judge       issues       a     certificate           of

appealability.           28        U.S.C.        § 2253(c)(1)(A)            (2006);         Reid       v.

Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                                   A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                             28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find    that           the   district            court’s        assessment        of        the

constitutional claims is debatable or wrong.                               Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).                When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive       procedural           ruling         is     debatable,          and    that          the

petition       states        a     debatable          claim     of        the     denial         of     a

constitutional         right.          Slack,      529      U.S.     at    484-85.          We     have

independently reviewed the record and conclude that Arambula has

not     made    the    requisite          showing.            Accordingly,             we    deny       a

certificate       of    appealability             and       dismiss        the    appeal.              We

dispense       with     oral       argument        because          the     facts      and       legal

                                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3